  Case 1:19-cv-01901-PGG-SDA Document 29 Filed 07/16/19 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

Arturo Galeana, on behalf of himself and
all other persons similarly situated,

        Plaintiff,                                     DOCKET NO. 19-cv-1901
                                                           (PGG) (SDA)
                     - VS. -
                                                       DEFAULT JUDGMENT
Desi Galli Inc., Second Desi Galli, LLC
d/b/a Desi Galli, and Priavanda Chauhan,

        Defendants.

       This action having been commenced on February 28, 2019 by the filing of the

Summons and Complaint, and a copy of the Summons and Complaint having been

served on defendants as follows: (1) on defendant Second Desi Galli, LLC d/b/a Desi

Galli by serving the New York Secretary of State in accordance with Business and

Corporation Law § 306(b)(l) on March 18, 2019; (2) on defendant Priavanda

Chauhan by delivery to a person of suitable age and discretion, at her actual place of

business and mailing it to her at her actual place of business on April 25, 2019; and

(3) on defendant Desi Galli Inc. by service on a general agent of the corporation on

April 25, 2019; and proofs of service having been filed on April 1, 2019 and May 9,

2019; and the defendants not having answered the Complaint, and the time for

answering the Complaint having expired, it is hereby

   ORDERED, ADJUDGED AND DECREED: That the plaintiffs have judgment against

defendants Desi Galli Inc., Second Desi Galli, LLC d/b/a Desi Galli, and Priavanda

Chauhan, jointly and severally, in the liquidated amount of $130,987.50, plus

attorneys' fees, costs and disbursements of this action in the amount of $7,155.00

amounting in all to $138,142.50.
  Case 1:19-cv-01901-PGG-SDA Document 29           Filed 07/16/19   Page 2 of 2




Dated:   New York, NY
         8au, [, R76
                   SO ORDERED:




                                 ±
                                 United States District Judge

                                 This document was entered on the docket on




                                       2
